This action was brought by the state against the Hart Refineries to recover the sum of $22,674.03, taxes and penalties due and owing the state under the provisions of Chapter 186 of the Laws of 1925. Defendant filed an answer to the plaintiff's complaint, and the plaintiff moved for judgment on the pleadings, which motion was granted and judgment entered accordingly. The appeal is from the judgment.
All of the questions presented have heretofore been decided adversely to the defendant's contentions, and no useful purpose will be subserved by reiterating our views. Upon the authority ofHart Refineries v. Harmon, 81 Mont. 423, 263 P. 687, andState v. Silver Bow Refining Co., 78 Mont. 1, 252 P. 301, the judgment is affirmed.
Affirmed.
Cause appealed to supreme court of the United States August 6, 1928. Appeal dismissed January 7, 1929.